                                UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     EASTERN DIVISION

                                          No. 4:19-CR-00084-D-1


      UNITED STATES OF AMERICA                       )
                                                     )
                                                     )
             V.                                      )      ORDER
                                                     )
                                                     )
      MARCUS TREMAINE HYMAN                          )


    THIS CAUSE came on to be heard and was heard upon the Motion to Seal. The

Court is of the opinion in this Motion should be granted.

  IT IS, THEREFORE, ORDERED that the Motion to Seal be granted.

    Respectfully submitted this the 2_   J     day of August, 2020.




                                               1
                                             JAMES C. DEVER, III
                                             United States District Judge




       Case 4:19-cr-00084-D Document 45 Filed 08/27/20 Page 1 of 1
